PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/721,838
Filing Date: 30 Sep 2017
Appellant(s): RingCentral, Inc.



__________________
Jeffrey A. Berkowitz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 5, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 8, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A. The Appellant argues “The Examiner’s interpretation of the term user-attribute data is wrong” (see page 10 of the Brief).
	The claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. 
The Appellant states “the specification uses the claim term “user-attribute data” as data that describes “one or more characteristics about a given sender or recipient” to personalize preview messages. Specification at ¶ [0025].” This specific limitation is not recited within the claims and limitations from the specification are not read into the claims. Masterson, at least at paragraphs 0021-0023, disclose determining and providing a preview based upon display configuration information of the user device. Thus this particular data is attributed to this particular user and is used for determining and generating an appropriate preview. The claims do not further define or provide additional metes and bounds to interpreting this particular term, thus given the broadest reasonable interpretation to one of ordinary skill in the art, attributes of a user device can be interpreted as covering the broader group of user-attribute data, which can encompass user-device data. Additionally, Masterson, at least at paragraph 0032, also discloses “GPS location…and user movement”. Thus the user movement data and location, are “attributes” of a user. This information is collected and used as display configuration information to determine and provide previews of resources.

The paragraph 0025 of the Appellant’s specification which has been referenced, also recites “User-attribute data may…” and “User attributes for users may include, for example, …”. Thus the specification does not set forth a close-ended definition for the term.
Regardless of the interpretation of Masterson concerning the term “user-attribute data”, the prior art of Panchapakesan et al. ‘999 is provided to teach the specific “user-attribute data” set forth in independent claims 1 and 11 wherein “the user-attribute data includes at least one of:…”.

B. The Appellant argues “The user-attribute data is not stored in the recipient’s device” (see page 11 of the Brief).
	The Appellant states that Masterson discloses at paragraph 0053: 	
“Data/information generated or captured by the mobile computing device 500 and stored via the system 502 may be stored locally on the mobile computing device 500, as described above, or the data may be stored on any number of storage media that may be accessed by the device via the radio 572 or via a wired connection between the mobile computing device 500 and a separate computing device associated with the mobile computing device 500, for example, a server computer in a distributed computing network, such as the Internet. As should be appreciated such data/information may be accessed via the mobile computing device 500 via the radio 572 or via a distributed computing network. Similarly, such data/information may be readily transferred between computing devices for storage and use according to well-known data/information transfer and storage means, including electronic mail and collaborative data/information sharing systems.” Masterson at [0053].
Thus Masterson is disclosing that any data/information, which would include user-attribute data, can be stored on a “database” hosted outside the device, and this data can be “received”. Masterson discloses at least at this paragraph 0052 data/information may be stored on any number of storage media and accessed by the device. Thus the prior art discloses “receiving, from a database hosted outside the device”, since any data, which would include “user-attribute” data, can be stored remotely and accessed by a device over a network. 
	The inclusion of additional features by the prior art does not preclude the prior art reference from disclosing or teaching the claimed limitation, even when the prior art discloses such a feature may be accomplished multiple ways (i.e. data stored locally or data stored remotely). 

	C. The Appellant argues “Panchapakesan Fails to Teach or Suggest Any of the Claimed Examples of the User-Attribute Data” (see page 12 of the Brief). 
Panchapakesan teaches at least at Figure 5 a flow chart wherein at step 514-Identify user, group or condition for range; and step 516-Update Redaction Schema for Data File. Thus each user will have a particular redaction schema. This redaction schema influences the preview of the resource. 
Panchapakesan teaches tailoring the document being previewed based upon an individual’s clearance level. Thus Panchapakesan teaches providing access controls. These access controls set forth rules, which are directed towards a user’s level/category (see at least paragraph 0032 of Panchapakesan; executive level), which is equivalent to Appellant’s claimed “security clearance level”. See also paragraphs 0027 and 0060 of Panchapakesan wherein access rules are employed as a security measure.
Panchapakesan further teaches, at least at paragraph 0028 a redaction schema data for each user, wherein the redaction schema data is stored in a data file repository (128), which is separate from the client device; paragraph 0030 teach wherein a data file is displayed on the user interface of a client device; paragraph 0032 teach identifying level/category of user; paragraph 0034 teach once identified, a redaction schema for a data file is generated. Thus Panchapakesan is not only teaching the specific “user attribute data”, they also employ the data for specific users as well.   
The Appellant further argues Panchapakesan discloses using redaction schema to redact an opened document. The Appellant’s claim1 recites “displaying, on the recipient device, the determined recipient-based preview of the resource” and claim 11 recites “providing to a recipient device the recipient-based preview of the resource”. Thus the metes and bounds and interpretation of the term “preview” are in question and the Examiner is giving this term the broadest reasonable interpretation. The claims do not distinguish a difference between a “preview” and any final document. The aspect of “displaying” cannot preclude a prior art reference from disclosing “previewing” since the Appellant’s own claim recites this as a functional aspect of the term. The Appellant’s specification at paragraph 0030 recites: 
	“For example, if the resource is a document, communication-service client 120a may display a portion of or an excerpt from the document (“preview 174”).” 
	The claims do not specify any particular definition for the term “preview”. While this particular passage of the Appellant’s specification gives an example, it would appear the broadest reasonable interpretation of the claim can cover the document being displayed on the user’s screen as a “preview”. If this interpretation is invalid, then limitations from the specification would need to be incorporated into the claim wherein the term “preview” would be solely defined as “a portion or an excerpt” of the document and could not cover the scenario wherein an entire portion of a document is displayed. It appears the act of displaying the resource can satisfy as providing a “preview”, since a preview can be attributed to the time a resource is viewed, not explicitly what the particular resource comprises (i.e. excerpt or portion).
	
	D. The Appellant argues “The Combination of Masterson and Panchapakesan Does not Teach or Suggest Determining a Recipient-Based Preview of a Resource” (see page 14 of the Brief). 
The Appellant argues Panchapakesan does not disclose generating different previews of resources for different users. 
In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appelant relies (i.e., generating different previews of resources for different users) are not recited in rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 do not set forth that a first and second user (or sender/recipient) are provided previews that are different. The Appellant appears to be reading limitations into the claims.

The Appellant further states “Nowhere does Masterson or Panchapakesan, whether taken alone or in combination, teach or suggest determining a preview of the resource based on user-attribute data”. (see page 15 of the Brief).
The prior art of Masterson, as set forth in the Final Rejection of November 8, 2021, disclose, at least at paragraphs 0021-0023, determining and providing a preview based upon display configuration information of the user device. Thus this particular data is attributed to this particular user and is used for determining and generating an appropriate preview. Additionally, Masterson, at least at paragraph 0032, also discloses “GPS location…and user movement”. Thus the user movement data and location, are “attributes” of a user. This information is collected and used as display configuration information to determine and provide previews of resources. Thus the displayed preview will be dependent upon that particular users collected data. 

The prior art of Panchapakesan is provided to modify the based reference of Masterson to teach:
 “user-attribute data includes at least one of: wherein the user-attribute data includes at least one of: an access privilege to the resource associated with the recipient, a position within an organization associated with the recipient, a security clearance level associated with the recipient (0003-different copies tailored to individuals’ level of clearance; Fig. 5; relevant to user’s clearance level), an access credential associated with the recipient, a qualification associated with the recipient, a professional expertise with the resource associated with the recipient, an involvement with the resource associated with the recipient, a level of understanding of the resource associated with the recipient, or an online activity associated with the recipient”.
Panchapakesan further teaches, at least at paragraph 0028 a redaction schema data for each user, wherein the redaction schema data is stored in a data file repository (128), which is separate from the client device; paragraph 0030 teach wherein a data file is displayed on the user interface of a client device; paragraph 0032 teach identifying level/category of user; paragraph 0034 teach once identified, a redaction schema for a data file is generated. Thus Panchapakesan is not only teaching the specific “user attribute data”, they also employ the data for specific users as well.   
	 

In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

E. The Appellant argues “Masterson fails to teach the combination recited in claim 20” (see page 17 of the Brief). 
	The Appellant argues Masterson fails to teach the combination recited in claim 20, which recites in part:
	“determine a first recipient-based preview of the resource based on the link and the first user-attribute data;
	determine a second recipient-based preview of the resource based on the link and the second user-attribute data, wherein the second recipient-based preview includes different content from the first-recipient based preview;”
Theses limitations were addressed in the Final Office Action of November 8, 2021 as being disclosed by the prior art of Masterson.

The Appellant argues Masterson’s movement data includes different data than the user-attribute data and it is used for a different purpose than the user-attribute data. The claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. The claim does not set forth any particular definition for the term “user-attribute data”. The claim recites “first user-attribute data of a first recipient” and “second user-attribute data of a second recipient”. Masterson, at least at paragraphs 0021-0023 disclose determining and providing a preview based upon display configuration information of the user device. Thus this particular data is attributed to this particular user and is used for determining and generating an appropriate preview. The claims do not further define or provide additional metes and bounds to interpreting this particular term, thus given the broadest reasonable interpretation to one of ordinary skill in the art, attributes of a user device can be interpreted as cover the broader group of user-attribute data, which can encompass user-device data. 
Additionally, Masterson, at least at paragraph 0032, also discloses “GPS location…and user movement”. Thus the user movement data and location, are “attributes” of a user. This information is collected and used as display configuration information to determine and provide previews of resources. It is unclear in what manner the data of Masterson is “different” than the “user-attribute data” argued by the Appellant or “different” in purpose than being argued by the Appellant. The Appellant has not provided any particular definition for the terms within the claims, and given the broadest reasonable interpretation Masterson discloses both “user-attribute” data and its functionality as set forth within the Appellant’s claim.
The inclusion of additional functionality or features of the prior art do not preclude the prior art reference from anticipating the claim wherein the prior art reference discloses the claimed limitations.  





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
John B. Walsh
/JOHN B WALSH/Primary Examiner, Art Unit 2451                                                                                                                                                                                                        

Conferees:
/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451


/Chris Parry/Supervisory Patent Examiner, Art Unit 2451                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.